1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                   Case No.: 1:15-CR-00334-001 LJO
8                        Plaintiff,              ORDER OF RELEASE
9         v.
10   HECTOR M. RIVERA,
11                       Defendant.
12

13        The above-named defendant having been sentenced on June 17, 2019, to Time Served,
14
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
15
          A certified Judgment and Commitment order to follow.
16
     IT IS SO ORDERED.
17

18     Dated:   June 17, 2019                        /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
